DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

May 7, 2019

FROM:

Chris Traylor, Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT: Guidance for States on the Availability of an Extension of the Enhanced Federal
Medical Assistance Percentage (FMAP) Period for Certain Medicaid Health
Homes for Individuals with Substance Use Disorders (SUD)
The purpose of this informational bulletin is to provide guidance to states regarding the
availability of an extension of the enhanced FMAP period for certain Medicaid health homes for
individuals with SUD. Authority for the extension was recently enacted in section 1006(a) of the
Substance Use–Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients
and Communities Act (SUPPORT for Patients and Communities Act), Pub. L. No. 115-271
(2018). Section 1006(a) of the SUPPORT for Patients and Communities Act amended section
1945(c) of the Social Security Act (Act).
Summary:
New paragraph 1945(c)(4) of the Act permits CMS to extend, at state request, the period of 90%
FMAP for certain Medicaid health homes, provided that certain conditions are met. The
extension of the enhanced FMAP period is available only for expenditures for the provision of
health home services to “SUD-eligible individuals” under a “SUD-focused state plan
amendment” (both terms are defined by the statute) that was approved by the Secretary on or
after October 1, 2018. States whose health homes meet those criteria may request that the
Secretary extend the enhanced FMAP period beyond the first 8 fiscal year quarters, for the
subsequent 2 fiscal year quarters, for a total of 10 fiscal year quarters from the effective date of
the state plan amendment. States interested in this opportunity should submit a proposal for a
new SUD-focused health home state plan amendment along with a letter of request for an
extension of the period of enhanced FMAP.
Statutory Definitions:
The term “SUD-focused state plan amendment” is defined in section 1945(c)(4)(D) of the Act to
mean a state plan amendment under section 1945 of the Act that is designed to provide health
home services primarily to SUD-eligible individuals.
The term “SUD-eligible individual” is defined in section 1945(c)(4)(D) of the Act to mean an
individual who satisfies all of the following:
1) The individual is an eligible individual with chronic conditions.
2) The individual is an individual with a substance use disorder.

3) The individual has not previously received health home services under any other state
plan amendment approved for the state under section 1945 by the Secretary.
State Reporting Requirements:
There are new reporting requirements in section 1945(c)(4)(B) of the Act for states that receive
approval for an additional two quarters of enhanced FMAP for a SUD-focused health home state
plan amendment. Specifically, these states must report to the Secretary on the following, with
respect to SUD-eligible individuals provided health home services under the SUD-focused health
home state plan amendment:
• The quality of health care provided to these individuals, with a focus on outcomes
relevant to the recovery of each such individual.
• The access of these individuals to health care.
• The total expenditures of these individuals for health care.
CMS expects to issue guidance about the new reporting requirements, including information
about the deadline for reporting, in the near future.
Guidance on Submitting a Request to Extend the Enhanced FMAP Period
States interested in submitting a request to extend the enhanced FMAP period for a SUD-focused
health home should review the requirements described in section 1945(c)(4). In particular, the
period of enhanced FMAP can only be extended for “SUD-focused” health home state plan
amendments approved on or after October 1, 2018.
State requests to extend the period of enhanced FMAP under section 1945(c)(4) should include
the following:
• A letter of request in MACPro to receive the additional two quarters of enhanced FMAP.
• Information that will enable CMS to determine whether the request to extend the
enhanced FMAP period relates to a state plan amendment that is “SUD-focused” (as
defined at section 1945(c)(4)(D)). Although this is not required, CMS encourages states
to include Medication Assisted Treatment (MAT) providers as part of the health home
team structure. Including MAT providers as part of the health home team structure
would be a strong indication that the health home is “designed to provide health home
services primarily to SUD-eligible individuals” and thus, is “SUD-focused.”
• The state should submit a proposal for a new health home state plan amendment that is
“SUD-focused” (as defined at section 1945(c)(4)(D)). If a state already has an approved
health home state plan amendment that is not SUD-focused, nothing in the recent
amendments would prohibit that state from proposing another, new state plan amendment
for a SUD-focused health home and seeking an extended period of enhanced FMAP
under the new state plan amendment.

Next Steps after Approval of a Request to Extend the Enhanced FMAP Period
If CMS approves an extension of the enhanced FMAP period, the state’s health home services
expenditures for the applicable SUD-focused health home should be reported on line 45 on the
MBES 64.9 series and 37.3 budget form.
There are also new reporting requirements in section 1945(c)(4)(B) for states receiving two
additional quarters of enhanced FMAP for a SUD-focused health home. CMS expects to issue
guidance on these requirements in the near future.
Please refer to the attached Frequently Asked Questions (FAQs) for additional information.
For states interested in receiving technical assistance on SUD-focused health home state plan
amendments and requests for extensions of the enhanced FMAP period, please contact: Mary Pat
Farkas, Technical Director at 410-786-5731 or marypat.farkas@cms.hhs.gov.
For general questions about health home state plan amendments or to request technical
assistance, please contact healthhomes@cms.hhs.gov.
For guidance on the MACPro system, please contact the MACPro Help Desk at
MACPro_HelpDesk@cms.hhs.gov.

Guidance for States on the Availability of an Extension of the Enhanced Federal Medical
Assistance Percentage (FMAP) Period for Certain Medicaid Health Homes for Individuals
with Substance Use Disorders (SUD)
Frequently Asked Questions – May 7, 2019
1) What is the effect of the amendments related to Medicaid health homes in section
1006(a) of the Substance Use–Disorder Prevention that Promotes Opioid Recovery
and Treatment for Patients and Communities Act (SUPPORT for Patients and
Communities Act)?
These amendments permit CMS to extend, at state request, the period of 90% FMAP for
certain Medicaid health homes from eight to ten quarters, provided that certain conditions
are met. The additional two quarters of enhanced FMAP are available only for
expenditures for the provision of health home services to “SUD-eligible individuals”
under a “SUD-focused state plan amendment” (both terms are defined by the statute) that
was approved by the Secretary on or after October 1, 2018.
2) When does the extension of the enhanced FMAP period for approved SUD-focused
health homes go into effect?
Extensions of the enhanced FMAP period for SUD-focused health home state plan
amendments will take effect only after CMS approves a state’s request, and the period of
enhanced FMAP will begin on the effective date of the applicable state plan amendment.
The extensions are available for SUD-focused health home state plan amendments
approved on or after October 1, 2018.
3) What is the statutory definition of SUD-focused state plan amendment?
The term “SUD-focused state plan amendment” means a state plan amendment under
section 1945 of the Social Security Act (Act) that is designed to provide health home
services primarily to SUD-eligible individuals.
4) What is the statutory definition of SUD-eligible individual?
The term “SUD-eligible individual” means an individual who satisfies all of the
following:
1) The individual is an eligible individual with chronic conditions.
2) The individual is an individual with a substance use disorder.
3) The individual has not previously received health home services under any other state
plan amendment approved for the state under section 1945 of the Act by the
Secretary.
5) What does a state need to do to receive the additional quarters of enhanced FMAP?
States should submit a letter requesting the additional quarters of enhanced FMAP to
CMS through the MACPro system. If CMS determines that the request is consistent with
section 1945(c)(4) of the Act, CMS will approve the request. The state should submit a

proposed SUD-focused state plan amendment at the same time it submits the letter
requesting the additional quarters of enhanced FMAP.
6) Are states that have an approved health home program that targets substance use
disorders eligible for the additional two quarters of enhanced FMAP if their health
home state plan amendment was approved prior to October 1, 2018?
No. CMS can approve extensions of the enhanced FMAP period only for SUD-focused
health home state plan amendments (as defined in the statute) that were approved on or
after October 1, 2018.
7) Can states receive the additional two quarters of enhanced FMAP for health homes
that serve individuals with both mental health needs and SUD (sometimes referred
to as behavioral health - health homes)?
In order to receive an extension of the enhanced FMAP period, the state’s health home
must be “SUD-focused,” which means that it must be designed to provide health home
services primarily to “SUD-eligible individuals.” “SUD-eligible individuals” are those
who meet all of the following criteria: (1) they are eligible individuals with chronic
conditions; (2) they have a SUD; and (3) they have not previously received health home
services under any other state plan amendment approved for the state under section 1945
by the Secretary. Additionally, CMS can approve an extension of the enhanced FMAP
period only for a state plan amendment approved on or after October 1, 2018. CMS will
review all requests to extend the enhanced FMAP period carefully against all applicable
statutory criteria, including to ensure that the related state plan amendment is SUDfocused and was approved on a date consistent with the statutory requirements. It is
possible that some behavioral health - health homes might meet the approval criteria, but
only if they primarily serve SUD-eligible individuals.
8) If a state has an existing SUD-focused health home state plan amendment that was
approved prior to October 1, 2018, but it is only available in certain geographic
areas, can the state add new geographic areas and receive the additional two
quarters of enhanced FMAP?
States with an existing SUD-focused health home approved prior to October 1, 2018 can
propose a new state plan amendment to provide SUD-focused health home services in
new geographic areas. If that new state plan amendment is approved on or after October
1, 2018, and meets all other statutory criteria for the extended period of enhanced FMAP,
then the state could be eligible to receive ten quarters of enhanced FMAP under the new
amendment.
9) To be SUD-focused, does a health home have to include Medication Assisted
Treatment (MAT) providers as part of the health home provider team structure?
Although this is not required, we strongly encourage states to include Medication
Assisted Treatment (MAT) providers as part of the health home team structure. This
would be a strong indication that the health home is “designed to provide health home

services primarily to SUD-eligible individuals” and thus, is “SUD-focused.” CMS
expects to issue separate guidance soon on section 1006(b) of the SUPPORT for Patients
and Communities Act, which establishes a requirement that Medicaid state plans cover
MAT as a mandatory benefit.
10) What are the state reporting requirements in section 1945(c)(4)(B)?
There are new reporting requirements in section 1945(c)(4)(B) for states that receive
approval for an additional two quarters of enhanced FMAP for a SUD-focused health
home state plan amendment. CMS expects to issue guidance about the new reporting
requirements, including information about the deadline for reporting, in the near future.
11) Where on the CMS 64 Report do states with an approved extension of the period of
enhanced FMAP for a SUD-focused health home report health home services
expenditures?
States with an approved extension of the period of enhanced FMAP for a SUD-focused
health home should report health home services expenditures for the applicable SUDfocused health home on Line 45 on the MBES 64.9 series and 37.3 budget form. All
other approved health home services expenditures should be reported on Line 43.
12) Where can I find more information about health homes?
For information on health homes, please refer to the following link on Medicaid.gov.
https://www.medicaid.gov/state-resource-center/medicaid-state-technicalassistance/health-home-information-resource-center/index.html
For general questions on health home state plan amendments or to request technical
assistance, please contact healthhomes@cms.hhs.gov.
For guidance on the MACPro system, please contact the MACPro Help Desk at
MACPro_HelpDesk@cms.hhs.gov
For technical assistance related to calculating, reporting, or using reporting measures,
submit your questions to the TA Mailbox at MACqualityTA@cms.hhs.gov.

